I concur in affirming the decree appealed from for the reasons given in the memorandum opinion filed by Judge Freeland and appearing in the *Page 290 
record. I do not think the Court below would have been warranted in declaring the levy of the attachment to be null and void merely because Leslie Bros, Inc., was at the time of filing the bill, the fee simple owner of the property. The real issue in the case was whether or not Woodbury was owner, or Trustee for the owner, with relation to the attachment. But the bill was prosecuted on a different theory, and properly dismissed.
                   ON PETITION FOR RE-HEARING                  Opinion filed April 23, 1933.